DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1-6, 10-17, and 21 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Lai et al. (US 2006/0269781 A1) as set forth in the Final Rejection filed 05/25/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Lai et al. (US 2006/0269781 A1) and Hofmann et al. (US 2009/0309492 A1) as set forth in the Final Rejection filed 05/25/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Lai et al. (US 2006/0269781 A1) and Kim et al. 2 (US 2007/00273273 A1) as set forth in the Final Rejection filed 05/25/21 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 1-6, 10-17, and 22 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mizuki et al. (WO 2013/039184 A1) as set forth in the Final Rejection filed 05/25/21 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mizuki et al. (WO 2013/039184 A1) and Hofmann et al. (US 2009/0309492 A1) as set forth in the Final Rejection filed 05/25/21 is overcome by the Applicant’s amendments.

8.	The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mizuki et al. (WO 2013/039184 A1) and Kim et al. 2 (US 2007/0273273 A1) as set forth in the Final Rejection filed 05/25/21 is overcome by the Applicant’s amendments.

Examiner’s Note
9.	The Office has relied upon national phase publication US 2016/0351825 A1 as the English equivalent of PCT publication WO 2015/093812 A1 (herein referred to as “Kim et al.”). 

10.	The Office has relied upon the Machine English translation of priority publication KR 10-2008-0080513 as the English equivalent of WIPO publication WO 2007/063986 A1 (herein referred to as “Yagi et al.”).

11.	The Office has relied upon national phase publication US 2015/0155491 A1 as the English equivalent of WIPO publication WO 2013/182263 A1 (herein referred to as “Mujica-Fernaud et al.”).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claim 1, 2, 4-6, 10-17, and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Yagi et al. (WO 2007/063986 A1).
	Regarding Claim 21, Kim et al. discloses an organic electroluminescent (EL) device (light-emitting device) comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting auxiliary layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0075], [0078]).  Kawamura et al. discloses the following compound as material comprising the auxiliary layer and/or the electron-transporting layer ([0008], [0079]):

    PNG
    media_image1.png
    226
    309
    media_image1.png
    Greyscale

(Compound A-5, page 25) (second compound) such that X21 = N-[(L21)a21-(R21)b21] (with a21 = 0, b21 = 1, and R21 = substituted C3 heteroaryl group (phenyl-substituted triazine)), X22 = N-[(L22)a22-(R22)b22] (with a22 = 0, b22 = 1, and R22 = unsubstituted C6 aryl group (phenyl)), and c31-33 = 0 of Formula 2 as defined by the Applicant; R21 = Formula 6-8 as defined by the Applicant (with e2 = 2 and Z31 = phenyl) and R22 = Formula 5-1 as defined by the Applicant (with e5 = 1 and Z31 = hydrogen). Kim et al. discloses the use of a phosphorescent dopant material for the light-emitting layer ([0026]), which includes iridium-based complexes ([0005], [0849]).  Kim et al. discloses a cathode comprising a bilayer of LiF/Al (wherein the LiF layer is electron-injecting) ([0083]).  However, Kim et al. does not explicitly disclose a first compound as defined by the Applicant.
	Yagi et al. discloses compounds of the following form:

    PNG
    media_image2.png
    91
    322
    media_image2.png
    Greyscale

([0009]); an embodiment is disclosed: 

    PNG
    media_image3.png
    213
    737
    media_image3.png
    Greyscale

(page 31) such that a11-14 = 0, n1 = 1, n2 = 0, b11-14 = 1, a16 = 1, b16 = 0, R11-14 = phenyl-substituted carbazolyl, and ring A1 = Applicant’s Formula 3-3 (with d4 = 0) of Applicant’s Formula 1B.  Yagi et al. discloses its inventive compounds as materials comprising the hole-injecting and/or hole-transporting layer of an organic EL device; their utilization results in longevity and low voltage ([15]).  It would have been obvious to incorporate the above compound (63) as disclosed by Yagi et al. to the hole-transporting layer of the organic EL device of Kim et al. (as the first compound).  The motivation is provided by the disclosure of Yagi et al., which teaches that its inventive compounds as material comprising the hole-transporting layer which, when utilized, results in longevity and low voltage of the device.  
	
Regarding Claims 1, 2, 4-6, and 10-17, Yagi et al. discloses that “X” in its general formula includes other arylene groups such as naphthylene as exemplified in the following embodiment:

    PNG
    media_image4.png
    229
    718
    media_image4.png
    Greyscale

(page 37).  However, Yagi et al. does not explicitly disclose a compound of Formula 1B as defined by the Applicant, particularly in regards to the nature of ring A1.  Nevertheless, it would have been obvious to modify compound (63) as disclosed by Yagi et al. (above) such that a11-14 = 0, n1 = 1, n2 = 0, b11-14 = 1, a16 = 1, ring A1 = naphthylene, b16 = 0, and R11-14 = phenyl-substituted carbazolyl of Applicant’s Formula 1B as defined by the Applicant; R11-14 = Applicant’s Formula 5-13 (with e3-4 = 0 and Y31 = N(phenyl)).  The motivation is provided by the fact that the modification merely involves the exchange of one linking group (phenylene) for a functional equivalent (naphthylene) which is easily envisioned from the scope of Yagi et al.’s general formula, thus rendering the production predictable with a reasonable expectation of success.

15.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Yagi et al. (WO 2007/063986 A1) as applied above and in further view of Hofmann et al. (US 2009/0309492 A1).
	Kim et al. in view of Yagi et al. discloses the organic light-emitting device of Claim 1 as shown above.  However, they do not explicitly disclose a p-dopant in the hole-transporting region.
	Hofmann et al. disclose the use of F4-TCNQ as dopant agent into the hole-injecting and hole-injecting layers of an organic electroluminescent (EL) device; the doping improves the electrical conductivity of the layers ([0083]).  It would have been obvious to further dope the hole-injecting and/or hole-transporting layers of the organic EL device of Kim et al. in view of Yagi et al.  The motivation is provided by the disclosure of Hofmann et al., which teaches that such doping by p-dopants such as (cyano group-containing) F4-TCNQ results in improved electrical conductivity of the layers.

16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Yagi et al. (WO 2007/063986 A1) as applied above and in further view of Kim et al. 2 (US 2007/0273273 A1).
	Kim et al. in view of Yagi et al. discloses the organic light-emitting device of Claim 1 as shown above.  Kim et al. discloses that the light-emitting layer emits in the red (for example) ([0029]).  However, they do not explicitly disclose the emission layer structure as recited by the Applicant.
	Kim et al. 2 discloses the production of white light from organic electroluminescent (EL) device via the presence of a plurality of light-emitting layers; a three-wavelength type is mentioned wherein there exists a red, green, and blue (stacked) light-emitting layers ([0009]).  It would have been obvious to utilize the method of Kim et al. 2 by further incorporating additional light-emitting layers (such as green and blue) in a stacked fashion to the organic EL device of Kim et al. in view of Yagi et al.  The motivation is provided by the disclosure of Kim et al. 2, which teaches that such three-wavelength types exists to allow the emission of white light for commercial display purposes.

17.	Claims 1-6, 10-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mujica-Fernaud et al. (WO 2013/182263 A1).
Kim et al. discloses an organic electroluminescent (EL) device (light-emitting device) comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting auxiliary layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0075], [0078]).  Kawamura et al. discloses the following compound as material comprising the auxiliary layer and/or the electron-transporting layer ([0008], [0079]):

    PNG
    media_image1.png
    226
    309
    media_image1.png
    Greyscale

(Compound A-5, page 25) (second compound) such that X21 = N-[(L21)a21-(R21)b21] (with a21 = 0, b21 = 1, and R21 = substituted C3 heteroaryl group (phenyl-substituted triazine)), X22 = N-[(L22)a22-(R22)b22] (with a22 = 0, b22 = 1, and R22 = unsubstituted C6 aryl group (phenyl)), and c31-33 = 0 of Formula 2 as recited by the Applicant; R21 = Formula 6-8 as recited by the Applicant (with e2 = 2 and Z31 = phenyl) and R22 = Formula 5-1 as recited by the Applicant (with e5 = 1 and Z31 = hydrogen). Kim et al. discloses the use of a phosphorescent dopant material for the light-emitting layer ([0026]), which includes iridium-based complexes ([0005], [0849]).  Kim et al. discloses a cathode comprising a bilayer of LiF/Al (wherein the LiF layer is electron-injecting) ([0083]).  However, Kim et al. does not explicitly disclose a first compound as defined by the Applicant.
	Mujica-Fernaud et al. discloses the following compound:

    PNG
    media_image5.png
    207
    189
    media_image5.png
    Greyscale

(page 29) such that a1-3 = 0, b1-3 = 1, R1 = Applicant’s Formula 5-1 (with e5 = 1 and Z31 = phenyl), R2 = Applicant’s Formula 5-15 (with e3-4 = 0 and Y31 = O), and R3 = Applicant’s Formula 5-8 (with e3 = e6 = 0) of Applicant’s Formula 1A.  Mujica-Fernaud et al. discloses its inventive compounds as “high suitable” materials comprising the hole-injecting and/or hole-transporting layer of an organic EL device; their utilization results in good efficiency and long lifetime ([0014]-[0016]).  It would have been obvious to incorporate the above compound a disclosed by Mujica-Fernaud et al. to the hole-transporting layer of the organic EL device of Kim et al. (as the first compound).  The motivation is provided by the disclosure of Mujica-Fernaud et al. which teaches its inventive compounds as highly useful for such purposes, the utilization of which results in good efficiency and long lifetime of the device.

18.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mujica-Fernaud et al. (WO 2013/182263 A1) as applied above and in further view of Hofmann et al. (US 2009/0309492 A1).
	Kim et al. in view of Mujica-Fernaud et al. discloses the organic light-emitting device of Claim 1 as shown above.  However, they do not explicitly disclose a p-dopant in the hole-transporting region.
	Hofmann et al. disclose the use of F4-TCNQ as dopant agent into the hole-injecting and hole-injecting layers of an organic electroluminescent (EL) device; the doping improves the electrical conductivity of the layers ([0083]).  It would have been obvious to further dope the hole-injecting and/or hole-transporting layers of the organic EL device of Kim et al. in view of Mujica-Fernaud et al.  The motivation is provided by the disclosure of Hofmann et al., which teaches that such doping by p-dopants such as (cyano group-containing) F4-TCNQ results in improved electrical conductivity of the layers.

19.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mujica-Fernaud et al. (WO 2013/182263 A1) as applied above and in further view of Kim et al. 2 (US 2007/0273273 A1).
	Kim et al. in view of Mujica-Fernaud et al. discloses the organic light-emitting device of Claim 1 as shown above.  Kim et al. discloses that the light-emitting layer emits in the red (for example) ([0029]).  However, they do not explicitly disclose the emission layer structure as recited by the Applicant.
	Kim et al. 2 discloses the production of white light from organic electroluminescent (EL) device via the presence of a plurality of light-emitting layers; a three-wavelength type is mentioned wherein there exists a red, green, and blue (stacked) light-emitting layers ([0009]).  It would have been obvious to utilize the method of Kim et al. 2 by further incorporating additional light-emitting layers (such as green and blue) in a stacked fashion to the organic EL device of Kim et al. in view of Mujica-Fernaud et al.  The motivation is provided by the disclosure of Kim et al. 2, which teaches that such three-wavelength types exists to allow the emission of white light for commercial display purposes.

Response to Arguments
20.	Applicant’s arguments on pages 74-77 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAY YANG/Primary Examiner, Art Unit 1786